ORDER
PER CURIAM.
Plaintiff Nurdin Beganovic appeals the dismissal of his lawsuit against the defendant, Millsap & Singer, P.C. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We grant defendant’s motion to strike the two images on pages 6 & 7 of plaintiff’s reply brief. The images purportedly from Mill-sap’s webpage improperly reference matters outside the record on appeal. We affirm. Rule 84.16(b)(5).